Citation Nr: 1228761	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a shoulder disability.  

2.  Entitlement to an increased rating for service-connected general anxiety disorder, rated as 10 percent disabling prior to August 1, 2011, and as 30 percent disabling since August 1, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision denying reopening of the claim of entitlement to service connection for a left shoulder disability, and a March 2009 rating decision denying an increased rating for generalized anxiety disorder rated as 10 percent disabling prior to August 1, 2011, and as 30 percent disabling since August 1, 2011, both from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was afforded a video conference hearing before the Board in July 2012.  A transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased rating for generalized anxiety disorder rated as 10 percent disabling prior to August 1, 2011, and as 30 percent disabling since August 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for a bilateral shoulder disability.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the July 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.  

3.  The competent evidence is at least in equipoise as to whether the Veteran's current left shoulder disability is causally related to service. 



CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the July 2005 rating decision is new and material, and the claim of service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In July 2005, the RO denied service connection for a bilateral shoulder disability.  The evidence at the time consisted of available service treatment records, VA treatment records through November 2003, special examination of January 1947, VA examination of the spine dated February 2005, and Scripps Clinic treatment records through August 2003.  Service connection was denied because the evidence did not reveal complaints of, treatment for, or diagnosis of a bilateral shoulder condition in service.  The Veteran was notified of the decision and his appellate rights, but he failed to file a timely appeal.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for a left shoulder disability.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

In support of his claim, additional evidence, including VA medical records, have been received.  The Veteran has also been afforded a VA examination and a Board hearing regarding his left shoulder disability.  

Of import, the additional evidence includes explanations of overuse of his shoulder as a litter bearer, and while carrying supplies in service, as well as the Veteran's explanation that he injured his left shoulder when he fell while carrying supplies in the Pacific, and a medical nexus statement from James Michelsen, M.D., relating the left shoulder disability to service.  

This evidence is new, in that it was not of record, at the time of the July 2005 denial.  Additionally, the newly received evidence is not cumulative and redundant of evidence already of record, as lay statements combined with Dr. Michelsen's medical nexus statement reflect complaints of an in-service left shoulder injury and the possibility of continuous symptomatology.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for a bilateral shoulder disability, which encompasses his claim of a left shoulder disability, must be reopened and considered on the merits.  

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a current disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Applicable Facts

The Veteran contends that he is entitled to service connection for a left shoulder disability incurred in service.  He has contended that he was a litter bearer and overused his shoulder, as well as specifically fell on the shoulder region while in Bougainville.  

Service entrance examination of February 1943 did not note a shoulder disability.  Service treatment records do not directly apply to the Veteran's left shoulder; however, a January 1944 treatment note shows that the Veteran fell and sprained his lumbar region in Bougainville, a March 1944 treatment note showed that the Veteran was bitten by a centipede in the left cervical trapezius region, and the December 1945 separation examination indicated that a March 1944 treatment note showed arthritis of the arms.  

In August 1997 the Veteran wrote that he suffered from arthritis in his shoulders.  VA treatment records from October 1998 forward include degenerative joint disease of the bilateral shoulders on listed diagnoses.  An August 2003 record from Scripps Clinic indicated that the Veteran experienced joint pain at the shoulder.  VA spinal examination in February 2005, in relation to a reported lumbar spine injury, shows that the Veteran reported that in 1944 he slipped and fell during a march while carrying a heavy load.  

VA treatment note from March 2006 indicated that the Veteran had a history of left shoulder pain for many years, and had received two injections to his left shoulder, neither of which helped.  The pain was described as a 4 of 10 when he was not moving, and an 8 of 10 when he moved.  A wet read of diagnostic studies indicated osteoarthritis of the glenohumeral, or shoulder, joint, with no fractures or "CA."  Early frozen shoulder was assessed, and treatment included anti-inflammatories and physical therapy.  The Veteran received a left glenohumeral joint injection of Lidocaine and Kenalog.  Left shoulder X-ray impression was of moderate osteoarthrosis of the glenohumeral joint and mild osteoarthrosis of the acromioclavicular joint, and possible minimal superior subluxation of the left humeral head.  There was no evidence of acute fracture or dislocation.  There were possible bodies residing in the subscapularis recess, seen on the anterior-posterior views.  Treatment note from July 2006 indicated that the Veteran experienced left shoulder pain and impingement, and that his range of motion was improved status-post glenohumeral injection, although he had not experienced significant pain relief.  There was a notation that the Veteran had a history of involvement in a motor vehicle accident; however, it was unclear whether this pertained to a shoulder injury.  The Veteran received a repeat injection.  Treatment note from December 2007 indicated that there were rotator cuff signs and symptoms.  The note indicated that the Veteran had received injections outside of the VA, and had previously found steroid injections and Synviac helpful.  Other VA treatment note indicated that the Veteran received steroid injection from Dr. Cvik every three months, and experienced some limitation in range of motion of his shoulder but tolerable pain.  A February 2008 pain assessment indicated that the Veteran continued to experience left shoulder pain, and treatment notes through 2009 show that the Veteran continued to receive left shoulder corticosteroid injections.  In March 2009 the Veteran sought emergency treatment for left shoulder pain and motion that was decreased more than his usual decreased range of motion.  He indicated that he had taken Aleve and applied ice with little relief.  He was assessed as having likely aggravation of osteoarthritis, and possibly rotator cuff inflammation.  He was prescribed Naproxen and Baclofen.  

In September 2008 Dr. Michelsen wrote indicating that the Veteran experienced shoulder discomfort and severely reduced range of motion, limiting his function and resulting in ongoing pain, with only minimal improvement from physical therapy and steroid injections.  In May 2009 Dr. Michelsen wrote regarding the Veteran's left shoulder pain, and indicated that it had reportedly begun during service.  Specifically, the Veteran had reported suffering a shoulder injury after a fall on a trail while carrying supplies in the Pacific during the war.  In addition, the Veteran reportedly developed pain related to overuse, as he carried heavy objects and supplies long distances on a regular basis.  The Veteran continued to experience pain.  Examination revealed evidence of rotator cuff impingement and arthritis, and the examiner indicated that a prior shoulder injury predisposes to arthritis and rotator cuff problems, such that the Veteran's shoulder pain and problems were considered likely service connected.  

In July 2009 the Veteran wrote that he had injured his shoulder at Bougainville in 1943, but was unable to report it during combat.  He indicated that his injury was related to combat duties as a litter bearer during battles.  

The Veteran submitted documents including a map of Bougainville in March 1944, a map showing expansion of the beachhead, a photograph entitled "Difficulties of litter carry over the rugged terrain of Bougainville, March 1944,"and an article regarding the Bougainville Invasion.  

In June 2010 the Veteran was afforded a VA examination of his left shoulder, wherein the claims folder was reviewed.  The Veteran reported service from 1943 to 1945, and also the Korean War in the 1950s.  The Board observes that there is not a DD Form 214 of record to confirm service in the Korean War; however, the Veteran describes the instances involving his shoulder as occurring during his service in the 1940s.  The Veteran reported that the pain in his left shoulder started when he was in the Army, and was from repetitive lifting and carrying heavy supplies.  He indicated that he had to carry supplies for long distances on a regular basis.  He reported that he suffered an injury after a fall while carrying supplies.  The Veteran reported that although he experienced shoulder pain, he did not complain of it while in service.  He indicated that over time his shoulder pain increased.  He denied having any major injury or trauma following service.  His pain was currently on the anterior aspect of the shoulder, associated with stiffness and weakness, but not instability.  The Veteran had redness of the right shoulder, but no swelling or heat.  He reported that he took Motrin or Aleve, and had physical therapy for many years, which helped.  He was treated with injections, including fluroscopic injection to the acromioclavicular joint, most recently in March 2010.  The Veteran had not received surgical intervention.  His pain was a 3 or 4 of 10 in intensity, with flare-ups to 8 or 9 of 10, which occurred on a daily basis and also during his sleep when he rolled on that shoulder.  He reported difficulty putting on a shirt or jacket, and when he showered.  He did not use a brace or sling.  The Veteran's motion was limited by pain; Hawkins test was positive; and he had tenderness over the acromioclavicular space and bicipital tendon.  Previous March 2009 X-rays showing moderate osteoarthrosis of the glenohumeral joint and mild osteoporosis of the acromioclavicular joint were reviewed.  Diagnosis was of moderate arthrosis of the glenohumeral joint, mild osteoarthrosis of the acromioclavicular joint, frozen shoulder.  The Veteran had moderate functional limitation of activities of daily living.  

In formulating his opinion regarding service connection, the examiner indicated that the Veteran's separation examination showed normal shoulder range of motion.  He reviewed the Veteran's reports of an in-service fall and carrying heavy supplies and wounded soldiers long distances.  He reviewed Dr. Michelsen's opinion, and records showing the Veteran's X-ray and treatment including injections.  The examiner indicated that according to the claims folder the Veteran had not reported any pain while he was in service, and that there was no record of complaints during his separation examination.  The examiner indicated that the Veteran had separated from service more than 50 years earlier.  He opined that X-rays showing moderate osteoarthrosis of the glenohumeral joint reflected a natural progression of aging.  As such, he concluded that the Veteran's osteoarthrosis of the left shoulder was less likely than not caused by or a result of his previous military service.  

In July 2010, the RO indicated that although the service treatment records did not show the occurrence of a left shoulder injury, service treatment records showed treatment at Bougainville Hospital from January to August 1944, verified as during and at the area of the Bougainville Invasion from December 1943 to March 1944, such that the possibility that a left shoulder injury occurred was ceded based on reasonable doubt.  

In August 2010, the Veteran indicated that his injury occurred in a combat zone.  He emphasized that Dr. Michelsen, who was his long time provider and had a more detailed account of his history, had determined that his shoulder condition was more than natural progression, and taken together with reasonable doubt his shoulder disability should be service connected.  

In May 2011 the Veteran indicated that he continued to seek treatment for his left shoulder from the pain clinic, and that he had an upcoming appointment to be evaluated for surgical options.  VA treatment notes from 2010 show that the Veteran continued to receive injections for osteoarthrosis of the acromioclavicular joint, and engage in home exercises.  

The Veteran was afforded a videoconference hearing in July 2012.  The Veteran's representative emphasized the contention that Dr. Michelsen as the Veteran's treating physician over a long period of time was more knowledgeable of the Veteran's medical issues than the examiner who provided the negative nexus opinion, and requested reasonable doubt be resolved in the Veteran's favor.  The Veteran reported that he injured his left shoulder during active duty, and that it became more and more affected over the years.  The Veteran reported that he could not recall receiving any actual left shoulder treatment during active duty.  He reported that he had carried the wounded in service.  He indicated that he had fallen on his back and neck during service, and in another incident he was hit in the head with a large rock or cement, for which he was hospitalized.  The Veteran reported that he had experienced symptoms since service, and indicated that he had left shoulder pain and limited motion.  He reported that following service he sought chiropractic care for years.  He reported that he currently received chiropractic treatments and physical therapy from the San Diego Spinal Rehab.  

Legal Analysis

The record on appeal includes the Veteran's statements of left shoulder pain and decreased range of motion since service.  The Board finds that the Veteran's statements in regards to his pain and limited motion of the left shoulder are competent and credible.  With respect to the question of competency, the Board notes that both pain and limited motion are the types of lay testimony that the Veteran is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Additionally, the Board finds that the Veteran's statements of left shoulder pain and decreased motion since service are credible.  In that regard, the Board observes that the Veteran's statements were consistent, whether he addressed a doctor for medical treatment or the VA for entitlement to service connection.  The Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's opinion, which although listing the Veteran's reports of left shoulder pain, focused on the absence of documented injury in the service treatment records.

Further, the Veteran has submitted a medical opinion concluding that the Veteran's left shoulder disability is likely associated with service, whether from carrying heavy supplies or an in service fall.  Although the opinion was written without direct review of the Veteran's claims folder, it is based on the competent and credible reported history of the Veteran in regards to his experiences affecting his left shoulder in service.  In addition, the medical opinion was provided by a VA doctor who was also a treating provider for the Veteran, and as the Veteran and his representative have emphasized, he was familiar with the Veteran's left shoulder disability.  As such, the Board finds that this medical opinion is more probative than the VA examiner's negative nexus opinion, which incorrectly focused on the absence of documented left shoulder treatment in service treatment records, and although listing the other evidence contrary to his opinion did not otherwise explain or discuss it.

As the evidence is at least in equipoise regarding the left shoulder disability, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's left shoulder disability.  


ORDER

New and material evidence having been received, the claim of service connection for a bilateral shoulder disability is reopened.

Service connection for a left shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



REMAND

The Veteran is in receipt of a 10 percent disability rating prior to August 1, 2011, and a 30 percent rating since then for his service-connected generalized anxiety disorder.  

At his July 2012 videoconference hearing, the Veteran contended that his generalized anxiety disorder had worsened since his most recent examination in August 2011.  He described experiencing nervousness and stress at home, and preferring not to discuss it with family.  He discussed being uncomfortable driving.  It appears that the Veteran's symptoms have worsened since his most recent examination.  In order to evaluate the severity of the Veteran's service-connected acquired generalized anxiety disorder, the Board finds that another VA examination is required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA treatment records from May 2010 through the present should be obtained and associated with the claim.  

2.  Following receipt of any outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected generalized anxiety disorder.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran including any current symptoms of his acquired psychiatric disorder.  The examiner should provide an opinion concerning the degree of any social and industrial impairment resulting from the Veteran's service-connected acquired psychiatric disorder, and a global assessment of functioning score with an explanation of the significance of the score assigned.  

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


